Citation Nr: 1129037	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for arterial hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's July 2005 claims for entitlement to service connection for PTSD, and for entitlement to a disability rating in excess of 10 percent for arterial hypertension.

The Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders with which the Veteran has been diagnosed, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to service connection for PTSD, and for entitlement to a disability rating in excess of 10 percent for arterial hypertension.  VA's duty to assist includes a duty to obtain relevant records, and to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

With respect to the Veteran's claim for entitlement to service connection for PTSD, his representative requested in June 2011 that the Veteran be afforded a VA examination to determine the etiology and severity of his disorder.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

A medical examination is warranted for the Veteran's claimed PTSD because the information and evidence of record contains competent medical evidence of a currently diagnosed disability.  VA clinicians have diagnosed the Veteran with PTSD on multiple occasions since November 2006; additionally, a VA clinician noted in July 2005 that the Veteran had a history of PTSD based on a November 2004 VA clinician's report.  A VA clinician also diagnosed the Veteran with psychosis not otherwise specified (NOS), and ruled out (R/O) PTSD, in August 2005.

Second, the information and evidence of record establishes that the Veteran suffered an event in service.  In a December 1982 service treatment record, a clinician noted that the Veteran complained of (c/o) being unable to sleep due to nightmares.  Additionally, the Veteran checked a box in his August 1983 Report of Medical History to indicate that he had experienced "depression or excessive worry."  In addition to this contemporaneous evidence, the Veteran has also provided lay evidence during the pendency of his claim to the effect that he experienced three stressors during service.  First, he alleges that he witnessed a fellow soldier get shot at an M60 Rifle Range at Ft. Jackson, South Carolina in 1981, when a gun that should have been cleared, but was not, discharged into the stomach of that fellow soldier.  The Veteran alleges that he witnessed the shooting because both he and the soldier who was shot were part of the group that was detailed to upload those weapons.  See, e.g., the Veteran's November 2004 and August 2005 VA treatment records; July 2005 claim; May 2006 Statement in Support of Claim for Service Connection for PTSD; August 2007 Notice of Disagreement; and October 2007 VA Form 9.  Second, the Veteran alleges that he witnessed a grenade explosion which severely wounded a Drill Sergeant at Ft. Jackson, South Carolina in 1981.  See, e.g., the Veteran's July 2005 claim.  Third, the Veteran alleges that he was in his bed in the barracks when a fellow soldier in the same barracks died in his sleep.  See, e.g., the Veteran's May 2006 Statement in Support of Claim for Service Connection for PTSD; October 2007 VA Form 9; and an October 2007 statement from a fellow Veteran who witnessed the incident.

Third, the information and evidence of record indicates that the claimed disability or symptoms may be associated with the established event in service.  The Veteran has consistently attributed his current diagnosis of PTSD to his alleged in-service stressors throughout the pendency of his claim, including in the documents referenced above.  Furthermore, a July 2005 VA clinician noted that in November 2004, the Veteran "met diagnostic criteria for PTSD related to a non-combat traumatic incident that he experienced during his military service."  Although the referenced November 2004 VA treatment record includes discussion of the alleged shooting incident and a finding of symptomatology consistent with mild PTSD, it does not include an express etiological opinion.  Similarly, in a June 2008 letter, another VA clinician noted that the Veteran reported being bothered by insomnia since his service in 1981, and that the insomnia "seems to be related to his PTSD since he has dreams about troubling events that occurred during his service period."  

The Board cannot grant the Veteran's claim based solely on the November 2004 and July 2005 records, or the June 2008 letter, because it is unclear if the records represent a recording of the Veteran's reported history or the clinicians' etiological opinions; similarly, the June 2008 letter does not specify or discuss the "troubling events" in the Veteran's service or dreams.  However, these records, as well as the Veteran's lay statements, meet the low threshold for indicating that the claimed PTSD may be associated with the Veteran's reports of nightmares and depression or excessive worry in service.  Because the Veteran has satisfied all three elements, a medical examination is warranted for the Veteran's claimed PTSD.  38 C.F.R. § 3.159(c)(4).

On remand, the AOJ should provide the Veteran with an examination for his claimed PTSD.  The examiner should provide an opinion as to whether it is at least as likely as not that a psychiatric disorder, including PTSD and psychosis NOS, was caused or aggravated during or as a result of the Veteran's service.  The examiner should review the claims file, including the documents listed above; an August 1983 Mental Status Evaluation in which a clinician found that the Veteran had no psychiatric disorder; an August 1983 Report of Medical Examination in which a clinician found that the Veteran was psychiatrically normal; an August 2005 VA clinician's determination that the Veteran was "very guarded" and a "very poor historian"; and a May 2006 letter in which the Veteran reports that, after his separation from service, his brother was killed by gun shots and he was inside his home when it was destroyed by Hurricane Andrew.

With respect to the Veteran's claim for entitlement to a disability rating in excess of 10 percent for arterial hypertension, his representative requested in June 2011 that the Veteran be afforded a VA examination to determine the current status of his service-connected hypertension.  Review of the Veteran's claims file indicates that his most recent VA examination for his hypertension was conducted in July 2007.

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

Because the Veteran's most recent examination was held approximately four years ago, and because the Veteran alleged worsening since that time in his July 2005 claim, the AOJ should schedule the Veteran for a VA hypertension examination to determine the current severity of that disability, including current blood pressure readings.

Additionally, on remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected arterial hypertension since July 2007, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected arterial hypertension since July 2007, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  After completion of the above, schedule the Veteran for a VA hypertension examination, by an appropriate specialist, to determine the current severity of that disability.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.  All tests and studies, to include blood pressure testing, should be performed.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

3.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or other appropriate specialist.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner must indicate whether such review was accomplished.

The examiner should specifically review the Veteran's December 1982 service treatment record noting complaints of being unable to sleep due to nightmares; his August 1983 Report of Medical History, indicating that he had experienced "depression or excessive worry"; an August 1983 Mental Status Evaluation in which a clinician found that he had no psychiatric disorder; an August 1983 Report of Medical Examination in which a clinician found that he was psychiatrically normal; a May 2006 letter in which he reported that, after his separation from service, his brother was killed by gun shots and he was inside his home when it was destroyed by Hurricane Andrew; and VA treatment records dated November 2004, July 2005, August 2005, November 2006, and June 2008.

For each diagnosed psychiatric disorder, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability, or greater) that it was caused or aggravated during or as a result of the Veteran's service, including by one or more of his alleged stressors.  The examiner should include a statement as to the effect of the Veteran's psychiatric disorder(s) on his occupational functioning and daily activities.

If the VA examiner finds reasons to support or contest the veracity of one or more of the Veteran's alleged stressors, he or she should state those reasons in the report.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

4.  After completion of the above, the AOJ should readjudicate the claims for entitlement to service connection for PTSD, and entitlement to a disability rating in excess of 10 percent for arterial hypertension.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


